             Case 8:19-bk-09692-CPM          Doc 18      Filed 10/22/19        Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


IN RE:

         JAMES OKOH                                               CASE NO. 8:19-BK-09692-CPM
                                                                  CHAPTER 11

                Debtor.


                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


         Please take notice that the firm of EVANS PETREE PC, will represent the interests of TD

Auto Finance, LLC (“TDAF”) in the matter.

         The undersigned requests that the name shown below be placed on the mailing matrix and

that all notices in this matter be served upon counsel for TDAF, as follows:

          Bertis A. Echols, III, Esq.
          EVANS PETREE PC
          1715 Aaron Brenner Drive, Suite 800
          Memphis, TN 38120

                                                     /s/ Bertis A. Echols, III
                                                     Bertis A. Echols, III (0063387)
                                                     EVANS PETREE PC
                                                     Attorneys for TDAF
                                                     1715 Aaron Brenner Drive, Suite 800
                                                     Memphis, TN 38120
                                                     (901) 525-6781 telephone
                                                     (901) 248-6854 fax
                                                     bechols@evanspetree.com
           Case 8:19-bk-09692-CPM         Doc 18    Filed 10/22/19     Page 2 of 2


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT a true and correct copy of the foregoing Notice of
Appearance and Request for Notice was furnished by electronic or First Class U.S. Mail postage
prepaid to Debtor, James Okoh, 9203 Pine Island Court, Tampa, FL 33647; Attorney for Debtor,
Kristina E Feher, 4437 Central Avenue, St. Petersburg, FL 33713; United States Trustee - TPA7,
Timberlake Annex Suite 1200, 501 E. Polk Street, Tampa, FL 33062, on this 22nd day of
October, 2019.

                                                   /s/Bertis A. Echols, III
                                                   Bertis A. Echols, III, Esquire
                                                   Florida Bar Number 0063387
